Case 18-03033-bjh Doc 56-2 Filed 10/05/18 Entered 10/05/18 23:58:20 Page 1 of 35
Cas»e 18-03033~b§h Dnc 22 Fi\ed 06!25!18 Emened 06!25!18 15:44:44 Page 360[39

35
ll try Lo resolve thLm. I’m availablu if we havo Lo have
2 discovery disputes adjudicated buL iL".¢¢ not in Lh¢ Client':s
'3 best i.nteL‘L‘:st, okay?
dl MR- RUKAVINA: And, Yuu£ nonor, arc wm tn propose an

b order or is Lhc sourt qoinq to prepare onc?

6 inn COERT: P]oaso propose an order. Collabovate.

`-l

ngree on Lho terms of Lhc order. Tl yoJ have any qucoLions,
8| call o;lqmbe~.'s speak =_o the law clerks end thei,"ll bring it Lo
9 me. All rig"'lt‘;?
10 MU. RUKAVIN: Tnunk you, You: Honu;.
11 MS. BIALZIK: Your Honor, we have unc more matter
12 here because obviously wo'rc going Lo bc undevtakioq some
13 adoizlonai discovery responses ncrc. nod as 141 as 1 could
14 tell, Lhcrc was noLning jo the schcduling order in Lhis case
lb Lhat had a mandaLory mediation. we beiieve Lhis would be on
18 appropriate case for such a mediaLion and so we'rc wonderinq il
'l?l the (`.‘ourL would consider -- which may r_~<_~qu`l re us altering the
18 cuL'L'L:nL $.Chedulinq cr_U.»_:¢‘ Set'. Out. ]E‘r.)r example, the summary
19 judqmeuL deadline so Lnat we could qoL a mediation donc. fmce
2nlwe qoL this discovery done we iecl ihis is a case Lhat wouLd bc

21 appropriate log that.

22 MR. RCKAVINA: ue11, Your uonor -
23 'l'l ll~; (.'O’JR"_": T‘,'u:=¢r.ee?
24 MR. RuKAvTNA: Wc are goinq Lo have to amend Lno

25 schcdn':inq o;~dur_ because we'rc_' Supposeo .*.o go Lo t*.'i 31 in

Sz.J-.:¢:R»:c;'./J.'.ce£!nms='mp:»'-\ g r_.':`x.O;$=_-‘>

 

l W.JJOOURT.CG{

 

13 o 033-bn Doc 56-2 Filed 10/05/18 Emered 10/05/18 23:53:20 Page 2 Of 35
CaS‘E = §eaos§-n;n occ 22 ruled 06¢25118 Emered osrzsas 15;4¢:=14 Page 37 of 39

31

SepLember- I don’t think there’$ any way wc':e qoing Lo be
.ready for a Lrial sepLemher, given the four month delay on
discovery. The Trustee is against mandatory mediation. I
think Lhe practice in this district la that the judges do not
iorder iL. Bnt rnaL beinq Said, Lhe T?usLee will always
reasonably consider a mediaLion proposal when and if he thinks
L.'nat he's ready to sit down and have a meaningful disou:.~'.sion,

THH COURT: Ht. Jude, Zet mc suggest thio. Why don't
you al? take a look at whatever else is coming out through the

lproducLion as a result of teday's hearing. If anything, my

   

:pecoonal practice is that I do not order mediation unless all
the players aqree to nmdiatien. I think, oLner than thaL, it's
~-- wc're forcing people to do something Lhat they really have
;uo obligation Lo do when Lhev have a judge who can decide a
case for Lhem- Hut alter the TrusLee reviews whatever else
comes out, if cooler heads prevail, il the parties want to
mediatc, I’n amenable Lo further adjustmenL ot the trial
achcdulo to allow Lha£ to go lorward if il would gave everybody
_money.

But in Lhe meantime, what l would encourage ven all
to do is Lo discuss reasonable setLlement of any of these
issues- Yeu know, I’m net afraid to try it. uudge Houaer is
".qoing to be around '- She's not afraid to try these thing$.

But Lhe worst settlement is beLLer than the beat lawsuiL. And

you can put Lhat on my tombstune. Share that wiLn your

3tJuchaepenseCeaaxapmappoto$?

WWW.JJCOURT.COH

 

 

Case 18-03033-bjh Doc 56-2 Filed 10/05/18 Entered 10/05/18 23:58:20 Page 3 of 35
cast 1&03033»njn ooc 22 Fned census Ennerea census 15;44:44 Page 33 of 39

1

2
3

(11

'\,"|

10
ll
32
13
14
15
16
17
18
19
20
21
22
23
2d
25

3H
eoLieagues, you know? They’ll disagree but, you know, Lhat's
lvhe: -- Lhat’s where you qet Lhc money Lo build sLadiums at Luw
schools and anywuy.
okay. Anythinq else lady, gentlemen?
l H$- BIALZIK: One mere thinq, Your Honor.
THZ COURT: Yes?
M$. BTALZIK: we abselute¥y understand that but as
Mr. sukavina just mentioned, with this additional dl$COvErV. I
think we may have to set some new dates in the scheduljnq Order
and we’re 311 here. l mean, 1 -- certainly if the CourL
doesn't want Lo do that right now buL it just seems to me we'rc

lell in Lhe courtroom should we figure out some new daLes?
M3, HuKAVINA; we??, I Lhink we shoeld get the
courtroom deputy and propose their own scheduling order, Judge.
MS. BTALZIK; That's a good idea.
l THE COURT: ThuL's what my suggestion is, as well.
Ms. smw.n<: c-k~ug.
THE CUURT: I don't have your scheduling order in
lLront of me. I didn't Link¢r with the original scheduling
order. I‘il be happy Lo get involved i‘ You eun’L reach an
aqreement. Bet il you would speak to Ms. Harden the courtroom
deputy you can come up with a senedule. She'll call me and ask
l:ue For my input i: it's necessary and -- but 2 think jt’s a
good suggestion. ne it while you're there il you can qeL her.

hhe's deunsteirs, I Lhink. I£ she COH?& ECCmeSdATE YOu- 'I`|'l`i-cl

87,...,.?\_'-_LL-'_-Lef_',pc':._;.=(‘..'r‘.'r:'.'.‘.?|’..'\p}‘,'X'_CSS

WHW.JJCOURT.CCM

 

 

C<'J\S<tz:a 18 03033- walsth Doc 56- 2 Filed 10/05/18 Ehtered 10/05/18 23: 58: 20 Page 4 of 35

a~e 18-03 |’1 DOC 22 F-_Iled 06}25)’18 Emelved 06!25'18 15. 44' .44 Page 39 Of 39

 

39

M.S. Bl!\LZIK: l<ighL. Thank you, Your Honm'-
MR. RUKAVINA: Th.mk yon, Y<.)ur Honor.
THE COURT: Thanks, foiks.

"***A

C 8 R T 1 F I C h z I 0 N
Wc, COLHTTE MEHESK| and ALYCH H. STTNH, COurt

approved transcribers, cerLily that the foregoing is :».
. correct trans cript'. from the official elecLiunic sound
§ recording of the proceedings in the above-entitled matter,

and to the bc;.~;;L of our abilitv-

s T. ‘LQ Meheski

CCLETTR MHHBSKI

" f:s,¢' A.lV:'te 1§. SLinc-!
ALYCH H, STINE

Js.J coun'r TRAN$CK_'m-:Rs, INC. DATE: nunc 22, 2018

5i..Jud¢;Respcnz:eCol;t.;~.mp;App‘x.:)$g

WWN.JJCOURT.CCH

 

 

Case 18-03033-bjh Doc 56-2 Filed 10/05/18 Ehtered 10/05/18 23:58:20 Page 5 of 35

TN THE UNI'TED STATF.`S BAN KRUPTCY C'U URT
FOR TH.E NORTH.KRN DlS'l`RI(.'l` (}l~` 'IEX A.S

 

 

 

II.-\Ll..AS DWISION
In rc: } (`.haptm' 7
')
WAINUT 1111_..[. PI IYSICIANS` ] `Bankmptcy: 17-3225 i-hjh?
nosm‘l‘AL, LLC, )
)
Deblor 111 L,iquidalion. )
SCO'l`l‘ ."»1. Sl`:.![)£l... CHM"!`I:`R )
7 TRI ISTE.[~I. )
) Ad\'ersaty: 1 S-BSOJS-bjh
Plalmin`. )
)
v. }
}
ST. JUDL‘§ MT‘.DICN. S-C., L\"C.. )
)
T}cfm{]nnt. ]

])FCLARATION OF SAML§EL 1.,`, WISO'IZKF.Y

Sumuci (I. W'rsot¢kcy makes the following dco],arar.i¢m under Ixmult;.- ofpcq' my.

I. [ am an alu»me¢y with Kohncr. Mmm & Kallam, S.C., load arwmcys for defendant
St. Judc ML-zlical. S.(Z. !nc. (“St .lud¢:."). 'l'hc inl`¢>mmtlon swl:\] mem is trux, and corr'.a:L 10 thc
best ufmy knowledg<;. 'Lnfnnmlion and hcliu|'.

2. T attended thc hearing iu this matter on june 21, 2018 in which the court
heard argument on the Truslcc's first motion to compel My understanding from the
hwn'ng and of the courts ruling was that the court ordered St. jude m search for and
produce [a] emai!s, if auy, reflecting communications between S!. jude and Lhc identified

sales people regarding the delivery of gm>ds, {b§ emails, if any, refich ng communi<mion.s

8:.6~¢da?x_--..po;=,e;;cn:»=mpr.»\;ip‘x.€m

Case 18-03033-bjh Doc 56-2 Filed 10/05/18 Ehtered 10/05/18 23:58:20 Page 6 of 35

between St. }udr_» and Walnut lllll; and [c) any agreements between SI. Iude and iu
S€llcspcvplc.

3. lmmediately allcr the june 21 hearing I communicated with St jude verbally
and in writing about the need to conduct searthcc.~ required by mo CourL

4. Consistcnt with r.he 'l'iustcc's counsels representations ar the hearing St
]ude searched for cmail communicadons of the four identified sales people [includiug
Richard Gcnove$e, ]r.) plus tlwcc credit department individuals who were involved with
Walnnt llill and thus might have had ezmil communications: oregory }Iauc, lack Barcon.
and lane Mvcrcz-Fer:zur. The search terms lhat were used mm; ”Walnut l~lill," “Rick
Leonard,’ "erhard lleon:z.rd.“ 'l(candrea I:'pp.~a,“ "Keondrea," and "rick.leonord*' and thc
date range from ]une 1, 2016 to |uly l, 2017.

5. We revised and re-lssucd Sr_ lude‘s wn'tten discoqu responses and served
those responses nn luly S, 2018, in accordance with the Courr's ruling at the lunc 21
hearing As fur cemai]s, only very few responsive emails were locarcd, and those documean
wore produced to the 'I`rustcc cm Iuly 0, 2018. Wc further confirmed that there were no
agreements with salespeople w pmduce. m this poini, we believed SL Iudo had fully
COlei¢d Wl¥h lh¢ ‘I`r*uslee's &¢~st two discovery requests and thc oourl. order.arising from
the lane 21 hcarlng.

6. As explained in my Iuly 10 letter to the 'I`nisrcu's coamsel, while wu believed
SL lucie had conducted reasonable searches and produced responsive documents we
indicated that St. ]udc wax willing to consider other reasonable search tenns, and search
emails of other employees if those employees were likely ln have had communications

with Walnut Hill. but that we could provide no assurances that any additional records

.‘S?..Judcl?espcnae(ion wmp‘“App‘x.:J-'l 1

 

Case 18-03033-bjh Doc 56-2 Filed 10/05/18 Entered 10/05/18 23:58:20 Page 7 of 35

would be foood. At the same time, given that counsel had represented that they had all of
Mr. Lconn rd’s cmails, we invited him lo produce those records volume rin in the hope that
they could narrow the issoes.

7. 'l`he 'Irustee did not respond for more than 2 weeks Dur'ing this time, there
was no further suggestion that St. jude had violated Llu_- Court's lone 21 Order or had
otherwise failed bo comply with thc same.

8. The Trosw.¢:'s counsel finally responded on july 25, 2018. Among other
assertions the 'I`rustee now asserted that SL lode was obligated to undertake sigrliiicant
additional searches and investigations St. lode considered those directives far outside the
scope of the original discovery rcquests, the Court’ s order, or the searches the ’l`rusbee had
indicated would he acceptable nt the june 21 hearing

9. 'i‘hc Tr'ustee's ioly 25 letter asked for a further response by August 3, 2019.
On August 3, 20‘\8, my partner Mclinda Biair.il< wrote hack to the 'l`rustec's counsel As
reflech in that lei.i.c¢', We categorically reject thc 'Husoee's assertions about lack of
compliance with the t`.nurt‘s order on Lhe motion lo compei, and did so specifically on the
basis of several references lo chc henrin g transcript from the june 21 2018 hearing

10. Nolwlthsmnding St lude’s position that it had fully oomptied with the Court's
ordcr, St. ]ude still sought l.o conciliate forthcr. St., jude specifically identified three
possible additional employees it might scarch, by names Mark $orl:n scn. lohn Gri mslcy and
Marl¢ Tod ryk for communications about the sale or delivery of goods Although the `l`rusnee
never responded to the Au gust 3 lener, SL Iude did conduct the additional searches of diese-
three employees email recordsl but those searches did not locate any additional responsive

documents

St,J'JAieRespd?_sel]cnt¢:n l | :w".§_$!.O!=B

Case 18-03033-bjh Doc 56-2 Filed 10/05/18 Entered 10/05/18 23:58:20 Page 8 of 35

11. filter the Augu,st 3 letter, there was nn further communir.alinn lrnm the
Ta'ustcc regarding discovery obligations for more than three [3} weeks, although the
.pnrties did nommuni¢:\te to select a new dale fur trial docket ca]l- In fact. lim T!‘Ltslu€ Oniy
sought to communicate about discovery obligations after counsel for St. ludc contacted
counsel for the 'l`rustee to advise that St. lude intended bn file a motion tn amend iLH
pleadings, withdrawing both its § 503[1)](9} claim and flra ordinary course defense m thc
preference action a motion for summary judgment on the narrow remaining issue of ins
new value dcfcuse. and seeka protective order from Fu rther discovery

12. Fu rt}w.r, despite the fact that SL lude cited at length to the transcript from the
june 21 hearing fu support iL~i positions in its August 3 lettcr, the 'l`s'usrce‘s counsel
apparendy did not have and did not seek to review LhaL transcript undl after SL hide
indicated it would be moving for a protecth order and fur summary judgman Attachcd
hereto as Ex_hibit A is a copy of the .\`epl.cmbr_'r 4, 2018 Dmall from thc 'l`t'uStcc'S Colmsel
requesting St. fude pm\n` de a copy of thc LranSCTipt fcftrcnocd in iB Augus! 3, 2018 letter.
SL ]ndc provided the transcript to the Trustee, at no charge. later that same day.

13. Thc 1`rustee and St. Iude's counsel bad a further call regarding discovery

condllatlon on Scptcmbcr 5, 2018. A transcript of that call is studied hereto as P.rhihiL B.

/iW/é//

Samuel C. Wisotzkey

,.»-
Datcd: Oct.obcr »_>_, 2018.

.<;s.ai~.u.=. v,.=.».zr.i~.nsec mmp-mpp‘x.s-m

Case 18-03033-bjh Doc 56-2 Filed 10/05/18 Entered 10/05/18 23:58:20 Page 9 of 35

 

Frun¢ V»NQ|!. 1=||3¢\ \ - - ss ”
m M:Lma.mi._. » - -' l‘._\il'llblt el
Cc: E'.ukxm..£:'m:

gm Di'“'°ucv' l'a.‘l‘f¢\:o-_'lu,\¢

mm maxim sevtww¢, 201811:04.12)\!4

Cc>ur'-sc|:

Wili you please send me a copynf the transcript referenced in Ynur hung 3 lever 35 soon as
pna<ible? P|¢-ase also provide some alternative times this allcrnoon ul toma-mw morning when wu
fan discuss lliia male by l.ele pliune.

".'han lts,

Jollan P. vm¢|t

Munsui Ham l<opf& Harr_ P.C.
500 N hkard Strest. Su°n.e 38001' Da|las. Teo¢as ?5?.01&59

.,._-

Dilvct: +1214.856.7528! I»‘ -

'-\1{~: 'n- '~.

      

NU||'>E¥ m OW! m `8 lot |lle hole me of he intended let/inimical and may cotton naan and privileged rfam\zt\cr\ N'q
Wll"\hl\¥*d -'*W. \$9. d`¢.'klmw Of dimbuiw is mhhv.-G. Nohng oon\l'ned in lms msch w m any aibct'ma't shall colum
3 m d lwm'i¢‘- k`gM|-n‘¢ wm live Fhw¢¢\`u 911va '¢" Globd ard Na‘$onal C-omrtwe N:l, am vinson ctlhc Unllcnm
BDCVD¢||C mw M a 3"_¥ W mm 90\@`0¢9 600-misc FOMHK.

.‘)!..c) ndech umnchoLt:::nL,“..App':/.. 04'1

CaSe 18-03033-bjh DOC 56-2 Filed 10/05/18 Entered 10/05/18 23258:20 gage 10 Of 35

 

 

 

 

Transcription of a 'l‘elephono Call - Septomber 5, 2018
l IN THE URITED STATES m COURT
FOR THE NORIHERN DISTRICT OF ms
2 URLLAS D'L'VISION
3 In re: ] Chapt.; 7 .l.‘.thlhlt“B`
l
4 main HI:.L PE!sIcIANs' 1 Bank_rupt¢y: 17-32255-bjh7
nospzm, LLc, l
5 )
Dehtor in Liquidation. 1
S
7 sco'r‘r M. sBIoEL, cHAPTER )
7 TWSTBE, l
B ) Adversary: 18-03033-hjh
Plai.nt:i.ff, )
9 )
v. l
10 )
ST. JUDB HBD.ICAL S.C., INC., )
11 l
Det'¢nidant. l
12
13
14
15 'I'RANSCRIPTITC!N OF' A TRLEFHONE CALL
16 mem 5, 2018
17
18
19
20 'l'he following proceedings of a telephont call
21 were taken in the above-stylod and mmbered cause on
22 September 5, 2018, from 10:05 a-n. to 10:51 a.m,, before
23 indiaan Harris, Cert.i£iod Shcirthand Rq_>orter in and for
24 the State of Tms, at the offices ocE Padfield & Stout,
25 L.L.P., 705 kass iwnuo, Dallas, ‘lle_xas.
Julia daley & Assoc:iata$
214-668-5578 imli.TXCSR@q“iansR(lcntmnp:£p)‘:.Oéii

 

 

 

CaSe 18-03033-bjh DOC 56-2 Filed 10/05/18 Entered 10/05/18 23258:20 Féage 11 Of 35

 

 

 

Transcripti¢n of a Telephon¢ Call - Septambor 5, 2018
1 APPRARANCES
2 POR PLAINTIFF:
3 Mr. dulian P. Vasok {via telephono)
wausau mr mPF s am, P.c.
4 500 North Akard St.reet
$uite 3800
5 Dallas, Teo¢as 75201-6659
Phonc: (214)855-7528
6 F.ax: {214} 855-7584
Email: jva$ek@munsch.oc:m
7
8 FUR DEFEND§NT:
9 Hs- Halirlda A. Bialzik (v'i& ul¢phone)
M:r.'. Sa.nm¢l C. Nisot.zk.ey (via telephone)
lD RDHRZR, HBNN & KAU.'AS, $.C.
mhington Building
11 Barnabas Busines$ Center
4650 North Port Washi_ngton Road
12 Hilwau.kao, Wisconsin 53212-1059
Phone: {414} 962-5110
13 Fax: (414}962-8'¢'25
Email: mbialzik&kmksc.com
14 awisotxkey@kmk$c . com
15 - and -
16 Mr. J'ohn E. Johnsom
PAnF:Em s sToUT, L.L.p.
17 705 Ross livean
Dallaa, Taxas 75202
18 P‘ho.n.e.' (214}215-6402
Pa_x: (Bl?}336-1610
19 mail: jjohosom@padfieldst.out.com
20
21
22
23
24
25
J'ulia Whalcy‘ & ABBociatas
214-668-5578 suliomsR@goo.id¢:.mwpms:C<.~nwmp-x_-pmo¢.\.`~

 

 

 

10:

10:

102

10:

10=

101

10:

10:

10:

10;

10.'

10:

10:

10;

10.'

10:

IU:

10;

10_'

10:

ID'.

101

102

102

05

05

05

05

05

05

05

05

05

05

05

05

05

05

06

06

06

06

06

05

06

CaSe 18-03033-bjh DOC 56-2 Filed 10/05/18 Entered 10/05/18 23258:20 Féage 12 Of 35

-l¢»lh hWNI-'

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Transc.ription of a Telephone Call - 3eptember 5, 2018

 

P R 0 C 2 E D I H G 3

HS. BIALZIK: All right. So, Julian, if you
want to go ahead.

MR. VASEK: Melinda, I mean, we’re having this
call, you imow, to discuss some ongoing discovery
disput»s. We‘re required to have it under the Rnles and
under our local Dondi apinion, and I'ln hoping maybe m
can work acoething out with, given where everything is,
the Motion for Protect.ivl Order and ewr:ything.

There may not be much wiggle room without
getting the Court involvod, but that's what we're here
to find out.

us. Bmzm: okay.

MR. VASEK: $o, you know, we sent a letter on
July 25th in response to a letter from you guys where
you had requested additional search parameters. We
suggested same. ¥¢:¢u obviously believe that they are too
broad, but, you know, ve never heard an alternate
proposal. So I dnn't know if you guys have cme.

M$. BIALZII: well, n sent you the latter en
Aug'ust 3rd, and obviously you got that, but our -- and
our feeling is, at that point, thace’s one or two -- 1
think we had cme or m additional people who we thought
might have some general munthions with mont H_"Lll,

but then we opt»d to change the landscape and vithdnw

 

 

Jdlia lindley & Associabe$
214-668-55'?8 Julio'l'XCSRBg¢$.fdd.ahq.\n%;;an:cmut£

 

 

 

z.C-'.-?

CaSe 18-03033-bjh DOC 56-2 Filed 10/05/18 Entered 10/05/18 23258:20 gage 13 Of 35

 

Transctiption ccE a Tolephone Call - Septembet 5, 2018

 

10;06 1 the ordinary course issues entirely from the case-
io;os 2 And since we'd already produced all of the
10:06 3 communications with the actual salespeople involved, and

10;06 4 in particular with Mr. Genovese, who is the most

iowa 5 knowledgeable and the on-the-ground persos, at this

10:06 6 point we don‘t see that any additional discovery is
mens 7 warranted, which is what we set forth in our motion-
10:06 8 bm, VASEK: Right. And I guess our position
10-.06 9 is, You know, from our perspective, it feels like we've

10.-0'1 10 been hand-fed selective evidence that supports the
10;0'! 11 defense and that we've --‘ denied access to anything
10.-01' 12 olsen

10-.01 13 Apcl we just can't -- 1 mean, we can't evaluate
10=0') 14 the whole situation without seeing a]_l of the evidence;
10=01 15 in psrticular, mail communications where they might‘ve
10:0716 heentalki_ng about -- andI know we're nowdown to the
10=01 1? principal issue being consignment based on the withdraw
10:01 18 of the ordinary course defense, but, you know, I don't
xo:o'r 19 know :i_f their internal email's discussing a consigm.ent

10:07 20 relationship I dan't know if there are, you know,

10:0? 21 mails with third parties --
22 {Sim.lltaneoua speaking.)
10:0'? 23 MS. BIALZIK: I'm sorry. Go ahead.
10=07 24 MR. W$Em Oh, no. Go shead-
anew 25 MS- BIALZIK: well, I was going to say, I mean,

 

 

Ju]_ia Whaloy & Associates
214-668-55?8 J\llii'rxr-`SR@ "‘ 'm;.'.;¢,-$u'_-'.:.'~L_ot&_ 'w'l.`l43.

 

 

10.'

102

10

10.'

102

10:

10:

10:

10

10.'

10:

10;

lo:

102

I.D!

10:

1D:

10;

102

10:

102

10:

102

101

10:

07

07

:07

07

01

07

01

07

;08

05

DB

08

00

DB

08

00

00

08

08

08

08

08

08

CaSe 18-03033-bjh DOC 56-2 Filed 10/05/18 Entered 10/05/18 23258:20 P§age 14 Of 35

'~JC\U\I¢IU|\)P

W

10
11
12
13
14
15
15
17

19
20
21
22
23
24

25

 

hanseription ocE a Telephone Call - Septenbor 5, 2018

 

the Court ordered us to look for, you know, the
eommunications, the mil -- aren‘t there emails between
the psrties, is what we were talking about with the
Court, and in particular, you know, the representations
Davor made; and he was looking for comunicatioms with
the cm-the-grouncl salespeoplo.

But the reality is -- l meen, we searched the
entail boooee of these sales representativea, and we
didn't limit our seemed to something that might‘ve been
exemde with walnut Hill. we -- anything that
referenon Walnut Hill, that was one ocf our search
tems.

So, you know, we‘vo explained to you that --
and we've explained to you before you brought the Motion
to Compel that there's a very tight search policy and
that the mile simply don‘t exist, and, you know, we
can‘t produce mile we don't haven and if you -- if you
believe there might be some commic.ations between the
parties, you k.now, you have access to those, but we’ve
produced what we have.

And it seems to me that oven in searching
whatever you have, you're not finding any emails that
suggest in any way, shape or form that there was
actually consignment goods on site. So there's really

no basis to think that there was if you can't find

 

 

Julia Whaley & Asso-oiates

214-669 - 5578 Jul ie'lxcsk@ghi:lmma':cmemp:,mf z.C¢_'.-;

 

 

 

CaSe 18-03033-bjh DOC 56-2 Filed 10/05/18 Entered 10/05/18 23258:20 gage 15 Of 35

 

Transcripti.on of a 'l‘elephonl: Cell - Septenber 5r 2018

 

10-.oa 1 anything in your record$, e_ither.
10=08 2 so we're not really sure where -~' You k.now,
lo=ns 3 what you think there is, but if you can't find anything

10:09 4 in your records and we’ve produced what we have, we're

10:03 5 not sure what else we can do here_

io=os 6 MR. VA$EK: Wel]., I mean, again, t.he problan is
iozoa 7 ve've only ole-archin a hand£ul, and, you hnow, ve
xo-.os 8 don't have people who do that. I':\ confident that

10=08 9 Abbott, the, you know, I think No. 111 on the Fortune

loses 10 500, have got to have people who can do this at not
10:09 11 actual oost, salaried people who can do it.

10;09 12 MS. BIAI.ZIK: Well, it‘s not about the oost.
10=u9 13 It's about the fact that they -- you know, they didn't
10;09 14 archive. Thay don't have the mails. We -- you knov,
10:09 15 we've produced to you what we have.

1o=ns 16 HR. VASEK: Well, actually, that's another
10109 1'7 thing I'd like to talk about because we haven‘t -- I
10:09 18 mean, we‘w gotten letters from you that say they‘re
10:09 19 purged from an inbox and different items folder. Wa‘vo
10=09 20 had a letter that said thoy‘re not preserved, but, you

10:09 21 knowr the fact that something'$ purged from an inbox

in-.os 22 doesn't necessarily mean that there's no copy of it
10;05| 23 somewhere elae.
10:09 24 50 one thing we've been struggling with is we

10:1)9 25 haven't gotten, like, a clear. unequivocal stat-anent

 

 

Julia miale § Associatos
21‘_558-5518 JuliOTXCSR@g*&m'_ltmonf£(`.d'.*n°:;_:)t)\pfx'_$§@

 

 

10:

105

102

10:

10:

los

102

10:

1°:

10:

102

10:

10:

10;

10:

1°:

10:

102

10:

10:

10

ID:

10:

102

10:

CaSe 18-03033-bjh DOC 56-2 Filed lO/O5/18 Entered lO/O5/18 23258:20 P_?Qe 16 Of 35

09

DD

09

09

09

10

10

10

10

10

10

10

10

10

10

10

10

10

10

:10

10

10

10

10

U| hLl}NI-*

%Dm`lo\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

Tranac:ription of a Telephone Call - September 5, 2018

 

that the mails are gene, that they're nowheu, they
don'-t exist anywhere in my fom; and, you know ~-

N$. BIALZIK: Well, I think our -- this set
that out in the mgust. Brd letter thet, you know -- that
they don't have -- you lmow, that at some point -- and
I’n just looking at diet metly we said. !ou know,
mails are purged. There is no backup.

There -- at some point in time they had a
backup that was solely for disaster recovery purposes.
80 it Was not a lmg-tam backup, and they docn’t have
that mymore, either.

NR. VASE!{: Right. But did they destroy it?
Did they lose it? I men -- you know, the problem is,
it seems to us tie could -- from cmr viaw, a 30-day
policy is erazy. I mean, it doesn‘t make any sernse_
You've got thisr again, llo. 111 on the Forimne 500.

I did a quick PACER search the other dary.
Abb-ott gets sued literally almost every day in Federal
C.'ourt. I think if you were able to form a similar
search across State Courts, yeu'd probably find that
Abbott does get sued every single day for something or
another. This --

NS. BIALZIK: They make n business decision on
their purge policy, nnd, I mean, the case lew's very

clear that as long as it‘s a consistent policy, there

 

 

J\xlia Wbaley & A.ssocietn.s

2 l 4 - 668-55 1 8 Julie'l'XCSR€' glhi~l:lsmzpn nsc,-Contaml:~’..é.p!'x. 061

 

 

CaSe 18-03033-bjh DOC 56-2 Filed lO/O5/18 Entered lO/O5/18 23258:20 gage 17 Of 35

 

transcription o£ s Telephone Call - Septembor 5, 2018

 

10=10 1 were -- and maybe, you know, theyta]ce theresto£it
10110 2 and maybe it couldn't go to emails for something --
10;10 3 could be lost; but they cam't anticipate all the

10:11 4 litigation that may come years down, and it‘s their
10=11 5 business poliey.

10:11 6 But the key thing here is that you have all of
10=11 7 Rich leonard‘s mails. Ho was the point-»of-con.taet

io:ii 6 person. !ou also said that you have all of Genovese's
10:11 9 mile with the dd:»tor, and he was the on-grorond persocn;
10:1110 audit youhav'o --

10=11 11 MR. VJ\$EK: No, we --

io:ii 12 MS, BIALZIK; -- all of those and there‘s
10:11 13 nothing in there that supports the existence ocE

in:n 14 consignment inventory . . .

10-.11 15 MR. VA$EK: I don‘t know that we have all of
10:11 16 Genovese's emails. I mean, we have, perhaps, his mails
10=11. 17 with the individuals who‘s accounted with the arehives,
10=11 113 but, you know, we don't have just all Genovese mails;

io-.ii 19 and that‘s one thing ws'd like to see- I mean, quys,

10:11 20 we‘ve got a contract that says this is a consignment
io-.J.i 21 relationship
io~.ii 22 M$- BIALZIK: lt does not. It says the parties

in=ii 23 have the ability --
10:11 24 MR. VASZIL: Well --

10:11 25 M.S. BIALZIK: -- if they went, to create a

 

Jul.ia Khaley G Associates
2 l 4 - 668-55 7 8 JulieTX¢SR! gea.hl~hmpcnser_'or.w:l pm ;~. 1':¢..')52

 

 

 

CaSe 18-03033-bjh DOC 56-2 Filed 10/05/18 Entered 10/05/18 23258:20 Pgage 18 Of 35

 

Transcripticm of a Telephone Call - September 5, 2018

 

10:11 1 consignment inventozy,' but there's no evidence anywhere
10=11 2 that they ever did it. And m -- and it -- we still --
10:11 3 despite our Motion for Protec:tive Orcbr, we still would

10=11 4 be willing to produce Mr. Genovese, himself, if that
10~.11 5 would be helpful to you, for a deposition, because we
10;12 6 dnn’t have --

10:12 7 MR- VASEK: We can‘t take his deposition

10:12 8 without looking at all of the mile and the

10;12 9 commications. I msan, you've got to have exhibits to
10:12 10 take into a doposition. mt's not -- that's not

10=12 11 reasonable

10:12 12 MS. BIALZIK: If he testifies thare's no

10=12 13 consignment and you have all of his enails with his
10.~12 14 contact people at ialnnt. lill and there’s no discussion
10=12 15 of any consignment inventory anywhere and he can es¢plain
10=12 16 all of the invoices and the fact that they were good
10=12 17 that ha was delivering that aero not oarmlcod, thm‘$
10:12 18 really just nothing left that could be even -- I

io:12 19 dan‘t -- I mean, thera‘s nothing left.

10:12 20 !ou*w got all tha facts you nood, and so I
10=12 21 just dan't see where --

10:12 22 HP.- VASZK: No, but we -- but we don't. We
10;12 23 want -- we mt to test thc evidence providsd. w went
10:12 24 to test his testimony, if there‘s going to be a

10=12 25 dspositioo, against something he might've said in an

 

Julia mmle & Associatas
214-668-5578 JulionCSR@ga-i'lcm>onseccnvem;- .;.: >°z.o.‘s:-;

 

 

 

 

CaSe 18-03033-bjh DOC 56-2 Filed lO/O5/18 Entered lO/O5/18 23258:20 llgage 19 Of 35

 

Trsnscription of a Tolophooo Call - Soptsmbor 5, 2018

 

10:12 1 email or against something that one of his colleagues
10=12 2 might have said in an email. I -- thst's --

3 (Simultaneoos speaking.)
10=12 4 MS. BIALZIK: -- the identified salaspooplo,
10:12 5 and Davor specifically said the on-the-ground people-
10:12 6 lie searched mail of Genovese and the others identifiedf
10=13 7 and we Providsd what wo hsvt. So --
10:13 8 MR. m!!{: I have read the transcript. Thank
10=13 9 you, by the wsy, for sending it, and I don't agree that

10:13 10 it's limited to two things. Fu.rthezmore, we negotiated
10=13 11 an agreed order embodying thc terms of the -- of the
10:13 12 Co¢u.rt's ruling, and there are no limitations in that
10:15 13 order. I mean, the --

14 {Simul'taneorus speaking-)
10:13 15 MR. VZ\SEK: -- objections have been overruled.

10:13 16 lie found that it's not burdensome for St. Jude to

10=13 17 conduct this soaroh. I moon, you oan't --
18 (Simultaneous speakihg.)
10.-13 19 MS- BIALZIK: -- on the record. Be's asked the

10:13 20 search we 1were talking about, and he was very clear
10=13 21 about what ho was ordo:ing, and he set up a timo. we
10:13 22 d.ocn't know that anything exists. We searched- We
10 13 23 searched Gonowoso. is searched the other salespeople
10:13 24 identified- We searched with broad terms anything

10:13 25 referencing Wa]_nut Bill. We‘ve provided what we have-

 

Julia Whale'y & Associabes
214-668-$578 JulicTXCBREgnmid.mzons<x.`-o::-c.r:.pL.‘._o_~’>'_05-'=

 

 

 

10:

10:

102

10:

102

10:

1°:

10:

J.U:

ID'.

10;

10:

10a

101

10.'

10:

102

102

10:

10=

J.D:

102

1°.'

10:

13

13

13

18

13

13

13

1‘

14

14

14

11

14

14

11

14

14

14

ll

14

14

14

14

10

CaSe 18-03033-bjh DOC 56-2 Filed 10/05/18 Entered 10/05/18 23258:20 lF;_age 20 Of 35

GJ\IMV\\bw

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

Transcript.ion of a Tolephcme Call - Septemhe.r 5, 2018

 

An»d so, you know we cnn‘t -- we can't provide
documents that don't exist; and to the extent that you
think that there might be communications between the
parties, you're just going to have to go back to your
mm document source for that, and we dcm't think that
there is anything in there.

ron certainly are welcome to search your own
documents and confirm that there'e nothing there, but we
can‘t provide documents m do:n't have,' and, frankly,
there's no reasonable basis for you to continue pushing
on this when the evidence is very consistent and clear
that you do have that there was no consignment
inventoty.

MR. VA$E.K: Well --

{S.i.mzltaneous speaking.}

MR, VASEK: That is self-serving, hand-selected
evidence. We want to see what people were saying
contelporamaously with these transactions

MS. 'BIALZIK: But based on what, J`ulian? I
mean, you don't even have a sworn statement from
somebody at Wal.nut Hill saying there absolutely was
consignment inwntory.

311 ve have is Davor said that ha was told
theme night have been either a consignment inventory or

hand-carry. We‘ve Donfirmed that it was hand-carry-

 

 

Julia Wh£ll¢y 6 hscc.iates

214- 66 8 -55?8 Juliemmgmmm:$a$:ntemp?.$pf`x.©§&

 

 

CaSe 18-03033-bjh DOC 56-2 Filed 10/05/18 Entered 10/05/18 23258:20 lgage 21 Of 35

 

Trans¢:iption of a Tal¢phone Call - Septenber 5, 2018

 

10:10 1 Wo've explained what that is, a sworn declaration under
10:14 2 oath from our person explaining what was happening
10:14 3 Sumnary Judgmacnt is in front of the Couxt, and we‘ve --
10=1.4 4 I mean, it‘s -- you have it. $o '--

1u:15 5 MR- VASEK: Woll, we have a disagreement about
10=15 6 how 'oo interpret this oontract, It aaya, for the term
10:15 7 of this agreement, St. Jude agrees to provide part CRN
10.-15 8 products to the debtor on consignment 'l'hat'a not
10:1_'» 9 optional to me~

10;15 10 HS. BJ:ALZIK: It does -- what it say -- and

10115 11 let's pull the contract out. The contract says that the
10-.15 12 parties can create a consignment inventory, but they
10:15 13 have to agree to it and it's got to he set out.

10:15 14 And you doo't have a shred of evidence -- if
10=15 15 you did, please shaw it to us -- listing consignment
1o:15 16 goods, talking between the parties about outsith
10.-15 1'7 goods, and moreover --

10:15 18 NR. VASEK: Well, we're entitled -- wo‘ro

10:15 19 entitled to seek that evidence from you from your

10:1$ 20 alient.

10=15 21 MS, BIALZIK: But every single dominant -- or
10.-15 22 avery single product in our Sumary Judgnent Motion,
10=15 23 there's evidence supporting ita delivery date. 'l.'ha only
10:15 24 issue in front of the Cou.rt here is the delivery date,

10=15 25 and we have the evidence supporting it; and to say that

 

Jul ia Wba].e'y & A.ssociates
2 1 4 6 68 -557 8 Ju.lio'rxcsR& g¢ai¢~.lmopcnr,:c<v-.:a-.=pe.m>fx.036

 

 

 

102

101

1|1!

10:

102

10:

102

10'.

101

10:

10:

10.'

10:

10:

10:

10a

10:

10:

102

10:

10:

ID'.

10:

10;

CaSe 18-03033-bjh DOC 56-2 Filed 10/05/18 Entered 10/05/18 23258:20 ]|z’aage 22 Of 35

15

15

15

15

15

16

16

16

16

16

16

16

16

16

16

16

15

15

16

16

15

16

@W~JDU|JhLLINI-l

10
11
12
13
14
15

16

18
19
20
21
22
23
24

25

 

Transcu:iption of a Tel¢phone Call c Septenber 5, 2018

 

they -..
{$imultaneous speaking.}
MR. VA$EK: -- issue. I£ something was
delivered on consignment -- I mean, this contract also

says, until products consigned to account are implanted
or used by the account, all products shall remain the
sole and exclusive property of USC St. Jude_

'I.‘hat language if you look at the UCCE, means
that St. Jddn has a lien on these products, and you
don't get new value if you're extending secured crod_it-
!ou only are entitled to credit for new value for
extending unsecured ¢rtdit.

NS. BIALZIK: Cme sacond. We didn't file a
financing statment.

MR- JO€NSON: ¥esh. mere’s the UCCl, Julian‘?

MR. VASBK: Well, I dcn't know. I havon't -- I
mean --

HR- JOHI|`SON: Shculdn't that be in the Rule 26
if you got a problem with that?

HR. VASEK: die need -- I'm sorry?

MR. JOE|ISOH: Sh.ouldn't that have bean in the
Rult 26 you provided, the UOCl stat&nant?

NR. VABBK: UO, I don't think there is a UCC
financing statewtnt, but I need to research whether this

kind of automatically --

 

 

J'ulia Wha.ley & J\.$$cciabes

2 14 - 6 6 8-55'?8 Julie'l'XCSR@ me>n.so&an:a!r.;n.$prx£l$?

 

 

CaSe 18-03033-bjh DOC 56-2 Filed 10/05/18 Entered 10/05/18 23258:20 lgage 23 Of 35

 

'l‘ran$criptiun of a ‘l'elephone Call - Septmib¢r 5, 2018

 

10:16 1 MS. B.‘£ALZIK: What about perfection? So norm
10=16 2 of this -- then we'ro not perfectod. 1 dnn't understand
weis 3 what the point of the conversation is-

10=17 4 ‘MR- VASBK: Woll, I think that warrants further

10=17 5 research invastigation. I don't know that it has tn be

10.-11 6 perfected i_n that manner. It's perfected by pcssession.

10:11 7 MR. JOHNSON: la it?
10:11 8 HS. BIALZIK: ioll, we didn't -- okay. 30
10=11' 9 either -- you‘z‘e saying that we didn't have possession

10:17 10 but we had n lien, or you‘:o saying we hand possession --
10;1'? 11 bm. VASEK: I'n saying you had possession cf it
10=11 12 until it went into scmaona's body.

10=17 13 II_ BIALZI.K: Ccrrect, and that was the date cf
10:1? 14 delivery.

10:1? 15 MR. VASEK: We].l, I don't know that you

10=11 16 provided anything of value, then. ¥ou've maintained a
10:17 17 lien on it until it was implanted into someone who was
10-.1? 18 at the hospital.

10:1? 15 MS. BIAI,.ZIK: 'l'he date of new value is the date
10:17 20 of implantation for the goods that wore handrcarry. so
10:17 21 that is the date of now value, and that's all consistent
10.-17 22 with every document you have, with the sworn testimony
10=11 23 of Gencvese, is all perfectly consistent.

10=17 24 NR. VASEK: And, looh, if the mails -- if they

10:17 25 exist -- if they support that, than that's fine. I'm

 

Julia Whaloy & Aaaociates
214-668-5578 auli¢mcsne ~ ' _ ~»eecm.¢.my;.;\rx.c.=.a

 

 

 

10;

lD:

101

10:

10:

102

10:

102

10:

10:

lD;

10:

ID:

102

102

10:

10'.

102

10:

102

107

10:

101

17

18

18

18

18

18

18

18

18

18

15

18

18

18

18

18

1-8

18

18

18

18

CaSe 18-03033-bjh DOC 56-2 Filed lO/O5/18 Entered lO/O5/18 23258:20 ]|z’§age 24 Of 35

wm`l°\

10
11
12
13
10
15
16
17
18
19
20
21
22
23
24

25

 

Transcripticm of a 'l‘elephona Call - Septembor 5,. 2018

 

telling you -- I know you think we‘rs being crazy heru,
but we’vo -- when we send out 60 preference damands.
We've filed 20 adversary proccodings, and this is the
only one we're having an issus-

MR. JDHNSON: !eah, but that's not a logical
argument, Julian. Every case is judged cm its own
merit. So we know this one's a little different..

HR. mm Well, and everyone else has
provided us with documentation we wantod. We walked
away from these. I mean --

NS. BIALZIK: Woll, we'vo provided the
documentation to support our defense It's in front of
thc Judge- Wc don't think -- we've provided you the
emails that we have. We oan‘t provide things that don't
exist.

!ou can search your own mails if you think
there is court communications between the parties, and
all you -- you can’t do it and then you say you want to
dc s 56(¢1) response Go ahead, you can do a 56(¢1)
response do think it will fail, though, because you
can‘t articulate what you think might be out there that
would not bo in the emaila you havo, because there's --

(Sinultanecms speaking,)

MR- VASE!R we haven't de-a.ra.hived all the

smails, and we can't afford to. wo don‘t have the

 

 

Julia Whalay & Asaociates

2 14-668-55 78 JulieT)CC$R@ mansel‘.mltcmc;é.pf°xo$$

 

 

 

CaSe 18-03033-bjh DOC 56-2 Filed lO/O5/18 Entered lO/O5/18 23258:20 lgage 25 Of 35

 

Trans¢n'iption of a Telephone Call - September 5, 2018

 

10:19 1 money.

10:16 2 MS. BIALZIK: We}.l, you actually indicath to
1o:13 3 us that you had de-ara.hived the letters between Genavese
10;18 4 and the debtor, and you have Rick Leonnrd's, who was the

inns 5 point persan. 80 you --

lone 6 MR. V'ASER: Wc have archin Ric:k hona.rd -- we
10:19 7 have archived nick -- ve don‘t have any way acE
10=1.9 8 archiving mails that -- you archive an employee tha --
10:19 9 muse me. Iou de-archive an employee aooount.
10:19 10 So we can‘t nick -- t mean, Genovese -- I mean,

10-.19 11 if we de-archive Riok Lconard and he has the emails with
10=19 12 Genoveae, we have those; but if Genovose has mails with
10.~19 13 someone who the company hasn't do-archived, then we
10;19 14 don't have thoso.

loew 15 MS. mLZIK-. Well, who -- 1 mean, but who
10:19 16 would that person bc’? I mean, if you don't even know
10:19 17 who that person might be, how are you expect -- y¢n've
10=1.9 18 given us a list of 40 nones. 30 search these 40

10:19 19 people --

10:19 20 NR. V.'ASEK: Well, again, we can -- we can

30:19 21 search those for the accounts that have been

10=15 22 de-archived, but that‘s not -- necessarily turn up all
10:19 23 of their communications with the dobtor. T'he debtor had
10;19 24 over 300 employm.

10:19 25 \¢S. BIALZIK.‘ Wel}., if there were

 

 

Jdlia Whale'y & hasociates
214-569-5578 Julicmmq$awwmri::mempt$pfx CGC

 

 

10:

10.'

10:

lD:

10:

10:

10.'

10:

lD:

10.'

10:

10

10:

10

10;

102

101

lo:

10:

10:

10:

10:

10:

102

10

CaSe 18-03033-bjh DOC 56-2 Filed 10/05/18 Entered 10/05/18 23258:20 Page 26 Of 35
17

19

19

19

19

19

19

20

20

20

20

20

.'20

20

=20

20

20

20

20

20

20

20

ZD

20

20

120

th|-*

*OW\!OU\

10

11

13
14
15
16
17
18
19
20
21
22
23
24
25

 

Tra.nscription of a 'l‘elephono Call - September 5 ,. 2018

 

communications about this inventory, nick Leonard would
have it because he‘s the point person. We don’t think
it'B reasonable to think that some random person
would’ve been having communications on a central issue
when he was the point person.

Moreover, it. would be in Gonovese's ema_il that
we have produced what we have of conovese. So we still
believe there‘s no reasonable basis to think that
thore's more, and the reality is, there isn't. I moan,
we can't produce more. So if you think there‘s more,
your choice is to look at your own reeords.

MR. VASEK: We’ve identified 40 people whose
emails you haven't searched, or some of than at leaat.
I mean, you haven't: suggested a compromise of something
fewer than that. 1 mean, look, there is an order-
There is a court order that overrules your objections
and requires you too search archive entails.

rm, aonwscm: rt doesn't do totally that- ron
know that_

MS. BI.AI.ZIK: Well, we complied with the court
order. 'l'he court order was, 1 nean, if consistent with
the discussion that was on the record, which was a
limited discussion of specific -- I mean, Davor very
clearly said all he was asking for was a search ocE

specific identified salespeople, which is what we did.

 

 

Julis Whale'y & hoociates

214-668- 5 5 7 B dial ieTXC$R@ mimsnae{!cump:apf'x .081

 

 

 

102

101

101

102

10:

10

10-'

10:

10=

10:

10

10:

103

10:

10:

102

10:

101

10:

10:

10:

102

10:

10:

20

21

21

21

21

:21

21

21

21

21

;21

21

21

21

21

21

21

21

21

:21

21

21

21

CaSe 18-03033-bjh DOC 56-2 Filed 10/05/18 Entered 10/05/18 23258:20 igage 27 Of 35

U\ LUNI-*

401

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

Transc.ription acE a Tclephcmo Call - $eptembor 5, 2018

 

And more importantly, the thrust of the issues
in front of the Court that day were the ordinary course
issues, which are no longer part of this csse- Wo
withdrew our 503{1:] (9] c_la.i.m. We withdrew our ordinary
course defense Wo took all those issues of£ the table,
and so there is no longer any reason to be at random --
looking for random communications between the debtors.

It's got bo be specific to the potential
oonsigmlecnt. Dav'or was clear on the record about the
fact that those would be entails with the on-the-ground
salespeople who were delivering produot. We searched
for those emails. We produced it. We simply can't
produce what doesn't exist.

And to the extent that you think maybe there's
something more,. you have a capability to look at the
records you do have and do exist, your -ails of the
dobtor, but --

MR, VRSER: Ag.sin, we don‘t.

MR. JOHNSON: Md I would think that if gm --
if you did have those doc\monts, you would be highly
motivated to produce them so that you could
cross-examine somebody on depositiocn.

MR- VASEK: I‘m telling you, we don't have all
of the emails. We can't afford to de-'a.rchiv¢ them-

MS. BIALZIK: Well, m don't. -- I mean, you

 

 

Julia Whaley & As$ociates

21‘- 6 66 -$578 Ju1i¢makeMMo“_"/al$on?n:::;a.‘.$pfr.@€£

 

 

CaSe 18-03033-bjh DOC 56-2 Filed 10/05/18 Entered 10/05/18 23258:20 lgage 28 Of 35

 

Transcripticm of a Telephone Ca.ll - Septembel.° 5, 2018

 

10:21 l can -- then I guess that we‘re going to have to bring
10=21 2 that to the Court in the 56{d} mption.

10:22 3 MR. \DSEK: ‘.!'he burden is vary more for us than
10;22 4 you. Again, this is a huga, multibillion»dollar

10:22 5 corporation It shouldo‘t be a big deal for them to
10=22 6 search Whaterver emails there are. I mann, again, I
10:22 7 don’t think ve've ever gotten in writing a clear

10;22 B statement that once something is pnrged, it's gone
10=22 9 forever.

10:22 10 And if that'e the -- if that's the case, I
10:22 11 think we'vo got apoliation issue. I don't think a
10.-22 12 company that get -- literally gets sued every day, and
10'.22 13 with respect to this debtor, knew long before the

10:22 14 petition date that there were issuea.

10:22 15 MB. BIALZIK; Okay. Eell, first of all,

10=22 16 apoliatiocn only kicks in if you do not have access to
10:22 .'L'? that information for another source, and heer you do,
10:22 18 because yarn have emails.

10=22 19 And so, moreovor, spoliation -- you can't have
10=22 20 a spolia't;ion if you -- simply because of a corporate
10;22 21 policy that happens to be aggressive in purging.

10:22 22 T'here's numerous case law on that- Th¢y'te allowed to
10:22 23 have whatever policies they want, and as long as thoy‘re
10=22 24 consistent and evenly applied --

10:22 25 MR. VASEK: Not if the policy is aimed at

 

 

J\\lia malley & Aaaociates
214-668-5578 milimmgmmlpo?‘.$&$$ni¢mpiiurx.C-BS

 

 

 

CaSe 18-03033-bjh DOC 56-2 Filed 10/05/18 Entered 10/05/18 23258:20 2|:[’}619€ 29 Of 35

 

Tranacription of a Telephone Call - Sq.>tember 5, 2018

 

10.- 22 1 destroying the evidenc\=_-.

10;22 2 MS- BIALZIK: Woll, you can go look at the ease
10=23 3 law on that, because wa‘ra -- thay':e allowed to have a
10=23 4 corporate policy or -- and, moraovir, thare's no good
10:23 5 faith basis to believe that there could ha mails that
io:23 6 contradict the clear and consistent evidence ve have
10=23 7 provided about saint was happening and delivery date$-
.1.0:23 8 !ou have to have a good faith basis to think
10;23 9 there might be something out there that could contradict
10:23 10 it, and if you haw that good faith basis, then search

10'.23 ll your mm wails, because you'ra not going to find
10=23 12 anything.

10:23 13 uR. vas£l{: And wa got information from a --
anna 14 from a former cmployea, and wa haw a contractor that
10-.23 15 says this is a consignment sgre»ement. That’s a good

10:23 16 faith __

17 (Simzltsmous speaking.}
10:23 18 MR. vhSEK: -- basis.
10=23 19 MS. BIALZIK: -- it's a consignment agreement

10:23 20 and said that they have that ability, and there's no
10=23 21 evidence that it was ever created. In fa¢t, there's
10:23 22 sworn tostimony that it was not. So --

10-.23 23 MR- JOHNSON: Are those two peopla, Julian,
10;23 24 identified in your disclosures?

10;23 25 MR- VASEK: I‘n eorry, Sam [aicl. I'm having a

 

.Tulia whaley s Associates
214-668-55?8 Wliem$R@gWi'W,$e$cm£mp'apjax.C€-L

 

 

 

10:

10.'

10:

102

10:

10

10:

.1.0:

10:

10:

10:

10:

102

102

10

10:

101

10

10:

10:

10:

10

I.D;

10:

CaSe 18-03033-bjh DOC 56-2 Filed 10/05/18 Entered 10/05/18 23258:20 Page 30 Of 35

23

23

23

23

23

:23

24

2d

24

24

24

24

:24

24

2d

224

24

24

24

524

24

mUl\thI-*

"l

10
ll
12
13
18
15
16
17
lB
19
20
21
22
23
24
25

21

 

Transcription of a Telephouo Call - $eptanber 5, 2018

 

hard time understanding you.

MR. JOl-'INSON: Sorry'. Are those two individuals
identified in your disclosure, sir'?

MR. VASBK: iho?

MR. JORNSON: '.l'he former employee and the
contractor you just spoke of.

ma- nsax: well, x think the former enployee
is Bick.Leonard.

MS- BIALZIK: Right. hud you -- we -- you have
it, and so those are the people you identified as people
with knowledge, and you have their mil.

So, you know, it -- you knov, we -- again, we
still would be willingI to let Yeu depose Mr. Ge.novese :`Lf
you need further explanation, but we can't produce
emails that don‘t exist, end you certainly are entitled
to bring a 56 {d} response to our Hotiocn for S\ma.ry
Judgment-

We don‘t think it‘s going to go anywhere
because we don't think you can articulate evidence that
you don't have access to that could possibly create a
dispute of fact with the clear and consistent delivery
date records that wo have provided.

So we just don‘t think there's anything left
her¢, but you are -* you kncw, you -- certainly bring

your 56 {d} msponse i.f you believe that you can

 

 

Julia manley G Associate$
214-668-55'?8 Jdli.TXCSRBg“£M)cm§e;!cmmn:ma;q

J!.OUS

 

 

CaSe 18-03033-bjh DOC 56-2 Filed lO/O5/18 Entered lO/O5/18 23258:20 Zg’age 31 Of 35

 

Transcription of a 'l‘elephone Call - September 5, 2018

 

10:24 1 articulate it.

10=24 2 MR. vASEK: Okay. 80 you're unwilling to
10=24 3 conduct any further search of those mile; is that
10-.24 4 correct?

10=24 5 MS. BIALZIK-. We’ve searched the salespeople,
10:24 6 so I don't see that there'.s anybody else you‘ve

10-.25 7 identified that would likely have -- and we searched
10=25 8 the -- accounts receivable or whatever guy.

10:25 9 ¥eah, and we -- and we searched that -- you

10-.25 10 know, the other people who would have knowledge of the
10:25 ll account, we searched thoso. So, you know, a random list
10:25 12 of employee -- I don't know who any of these people
10=25 13 are. We don‘t know why they would possibly -- possibly
10=25 14 have mails talking about a nonexistent consignment
10;25 15 inventory.

10;25 16 So if you want to idmtify, you knov, one

10=25 17 person and explain that person's relationship to Walnut
10:25 lB Eill and the inventory, we certainly would like to

10:25 19 consider that: but right now we just have this long list
10=25 20 of random names of people who, as far as we know,

10:25 21 wouldn"t have any knowledge

10:25 22 MR- VASEK: Okay. Woll, we don't have it,
10.-25 23 either --

24 (Simltaneous speaking.)
10:25 25 MR. mEK: -- but that'e the point of

 

Juli* Whaley & Assoc_iates
214 668-55'?8 Julio'l'lOCSR@gW.i-Jcm`ni_»:m=€cah;-mpzap11<`.<".8

 

 

 

101

10:

10:

102

10:

10:

10:

102

10

102

10:

10:

10

10:

10:

10:

10:

10:

10:

10:

10:

10:

10'.

10:

10

CaSe 18-03033-bjh DOC 56-2 Filed 10/05/18 Entered 10/05/18 23258:20 §§ge 32 Of 35

25

"4‘5

25

26

26

26

26

26

:26

25

26

26

26

25

26

26

25

26

26

26

25

26

:26

mU\AWNl-‘

04

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

Trsnscriptiocn of a Telephone Call - September 5, 2018

 

searching their mails. I mean -- I mean, we‘re
entitled to this disocrvery. I don‘t -- it's mind-
boggling that St. Jude refuses to engage --

MS. BIALZIK: lie have provided you the
discovery we have. lie did searches of all the
salespeople you identified, consistent with vhat Davor
said he was looking for. He was very clear on the
record that what he was looking for was the identified
individual and searching their mails, which is what ve
did-

MR- VLSEK: Okay. Woll, let ne ask you this,
then. If I sent you some new document requests that are
much more specific and identify these individuals, are
you going to object to theln?

MS. BIALZII: Well, to the extent that -- you
knou, it seems to me that yarn said the original reason
you needed these general mmicat'i.ons was the ordinary
course and --

na. ms Tbat's ~- no, that's not the -- the
consignment issue was discussed plenty at the hearing.

MS, BIALZIK: Well, when it was discussed, on
it was discussed related to the specific on-tbe-ground
salespeopl¢. It was very oon.fined to those om-the-
ground salespeople Wo have searched every single one

of their emails already.

 

 

J'ulia Wha.li!y & J\,ssociates

214-658-5578 Juliem$R@glai-]momam:m:m;_ 'zca'?

 

 

CaSe 18-03033-bjh DOC 56-2 Filed 10/05/18 Entered 10/05/18 23258:20 zfage 33 Of 35

 

Trensocciption of a Telephone Call - september 5, 2018

 

10:25 l 50 unless You can articulate how cme of these

10;26 2 people would haw been relate --' You know, involved with

10:26 3 a consignment inventory in some meaningful way, we don't
10;26 4 see that this is a reasonable request

10=26 5 It‘s not proportional to what -- we provided
10:2': 6 evidence, clear evidscn<.~,o, cf the list you garve. It's
10-.21 7 not proportional to go on a fishing expedition for

10-.2') 8 things that you have no reasonable belief exists and

10=21 9 could contradict the evidence w¢‘ve provided.

10:27 10 MR, VASEK: I have a reasonable belief that
10:2'? 11 these things exist.

10;21 12 M. B].'.ALZIK: Well. we don’t --

10:2': 13 MR. mr I've explained why, ton disagree
10.~2? 14 That's fine. '.L'he Corurt already agreed that this

10;21 15 contract and -- and the statmnt that Davor received
10=21 16 from the anployoe are enough to justify discovery on
10=2': 17 consignment He's found that.

10-.21 lB 118. BIALZIK: He found that because there was
10:21 19 no Smnmary .]’udgment Motion in front of him, and he
10:2? 20 wasn't -- didn't have the merits up in front of him.
10:2') 21 blow that he's got the merits in front of him md he can
10:2'7 22 see that this is not proportional and that there's
10=21 23 plenty of evidence that is twe, it’a just -- I mean,
10:2': 24 egain, came up very specifically that the merits were

10-.2'1' 25 not in front of him.

 

Jdlia Whalcy & Assoc.iat¢s.
214-668-55?8 J\zli€'l'XJC-SR@MHMPODSOCO“'»WF=I~$"Z-GBS

 

 

 

10'.

102

10;

10:

10:

10:

102

10:

10:

10:

10:

I.D!

10:

10:

10:

lD'.

10:

10:

10:

10:

10:

105

10:

27

27

27

2?

2?

28

28

28

28

:28

28

28

28

28

28

28

28

28

28

28

28

28

CaSe 18-03033-bjh DOC 56-2 Filed 10/05/18 Entered 10/05/18 23258:20 gage 34 Of 35

m vl°dl,| hh.lNl-'

\9

10
ll
12
13
14
15
16
17
18
18
20
21
22
23
24

25

 

Transcription of a 'l‘elephone Call - September 5, 2018

 

Tbe merits are now in front of the Couz~t, end
we are asking him to ccmsid»r discovery in line with the
merit$,- and that's why -- ugain, if you want to bring a
56{dl , if you can articulate something more than a
random statement to Davor that's not even under oath ,
that is incredibly vague -- you've got to have something
more than that, And _-

(Sixmzltaneous spenking.}

M$. BIALZIK: -- something more than that, as
Vell, we'll -- we will look at it. We are willing to
dispart our new value defense in a meaningful way on the
mits. He've always been willing to do that, but you
have --

MR. VASBK: But we can't -- we can't have a
meaningful discussion without seeing the emails. We
can't have meaningful settlement negotiations wh- we
believe that St. Jude is either withholding evidence or
destroying evidenee. I mean, we can't --

MS. BD\I.ZIK: !ou have no reason to believe
that m are withholding or destroying We've produced
what we havo, and that does not -~

MR- VA$BK: I do. A 30~day policy, to me, is
intentional destruction of evidence.

Ms. BIALZIK: 'l'he entire corporate policy of 30

days is intentional, that's your position? Well, you

 

 

Julia Whaley & Associntes

214-668-55 7 8 JuliGTmSRE mans&(‘.t>h l.e; l lp‘..£!.p:'_\:. 069

 

 

 

CaSe 18-03033-bjh DOC 56-2 Filed 10/05/18 Entered 10/05/18 23258:20 2F6’age 35 Of 35

 

Transcription of a Telephone Call - Septembe¢~ 5, 2018

 

10-.28 1 can bring that to the Court, because we have plenty ocE
weis 2 case law that says that’s simply not the case.

10=28 3 $o if that‘s your position that Ahbott's entire
10;29 4 policy is a willful intent to destroy evidence that
10:29 5 might he relevant ta this specific oase, then I would

10:23 6 say I think you‘re -- thore‘a no way that that would --
10:28 7 MR. mEK: I can't imagine a legitimate reason
10=28 8 for the policy when the company gets sued every day, and
10:29 9 I can't imagine why -- I mean, as far as I know, there
10:29 10 was no litigation hold notice when there definitely
10:29 ll should have been months before the petition date.

10;29 12 148, BIALZIK: Non¢ of this evidence is -- first
10:29 13 of all, the Federa.l R*ules require proportionality-

10;29 14 Again, we‘ve narrowed the issues. We've removed

inezs 15 ordinary course. We've created a clear record that the
10=29 15 Conrt -- entirely our new value defenae. lou haven't
10:29 17 said anything about the doc\ments we provided

10:29 18 ron haven‘t suggested why anything that we've
10.-29 19 said is not showing what we said it shows, because it
10=29 20 clearly is. We have delivery dates. 'I.'hat‘s the issue.
10:29 21 It's in front of the Court on the mei-it. lou know,
10=29 22 we're -- that‘s what we‘re focused on and that's what
10:29 23 the Rules -- you know. we've more then met our burden
10-.29 24 under the Rules_

10:29 25 hud given the issues that remain and what‘s in

 

Jdlia miale & Msmates
2 l 4 - 5 68-551 8 J'Llli€msn@ wi#mcn*;#;~(}o.".m‘.:¢'.;¢.z\p] 'X_O'?C

 

 

 

